Title: From Thomas Jefferson to James Madison, 8 February 1786
From: Jefferson, Thomas
To: Madison, James



Dear Sir
Paris Feb. 8. 1786.

My last letters have been of the 1st. and 20th. of Sep. and the 28th. of Oct. Yours unacknoleged are of Aug. 20. Oct. 3. and Nov. 15. I take this the first safe opportunity of inclosing you the bills of lading for your books, and two others for your name sake of Williamsburgh and for the attorney which I will pray you to forward. I thank you for the communication of the remonstrance against the assessment. Mazzei who is now in Holland promised me to have it published in the Leyden gazette. It will do us great honour. I wish it may be as much approved by our assembly as by the wisest part of Europe. I have heard with great pleasure that our assembly have come to the resolution of giving the regulation of their commerce to the federal head. I will venture to assert that there is not one of it’s opposers who, placed on this ground, would not see the wisdom of this measure. The politics of Europe render it indispensably necessary that with respect to every thing external we be one nation only, firmly hooped together. Interior government is what each state should keep to itself. If it could be seen in Europe that all our states could be brought to concur in what the Virginia assembly has done, it would produce a total revolution in their opinion of us, and respect for us. And it should ever be held in mind that insult and war are the consequences of a want of respectability in the national character. As long as the states exercise separately those acts of power which respect foreign nations, so long will there continue to be irregularities committing by some one or other of them which will constantly keep us on an ill footing with foreign nations.
I thank you for your information as to my Notes. The copies I have remaining shall be sent over to be given to some of my friends and to select subjects in the college. I have been unfortunate here with this  trifle. I gave out a few copies only, and to confidential persons, writing in every copy a restraint against it’s publication. Among others I gave a copy to a Mr. Williamos. He died. I immediately took every precaution I could to recover this copy. But by some means or other a book seller had got hold of it. He had employed a hireling translator and was about publishing it in the most injurious form possible. An Abbé Morellet, a man of letters here to whom I had given a copy, got notice of this. He had translated some passages for a particular purpose: and he compounded with the bookseller to translate and give him the whole, on his declining the first publication. I found it necessary to confirm this, and it will be published in French, still mutilated however in it’s freest parts. I am now at a loss what to do as to England. Every thing, good or bad, is thought worth publishing there; and I apprehend a translation back from the French and publication there. I rather believe it will be most eligible to let the original come out in that country: but am not yet decided.
I have purchased little for you in the book way since I sent the catalogue of my former purchases. I wish first to have your answer to that, and your information what parts of those purchases went out of your plan. You can easily say buy more of this kind, less of that &c. My wish is to conform myself to yours. I can get for you the original Paris edition in folio of the Encyclopedie for 620 livres, 35. vols: a good edition in 39. vols 4to, for 380₶ and a good one in 39. vols. 8vo. for 280₶. The new one will be superior in far the greater number of articles: but not in all. And the possession of the ancient one has more over the advantage of supplying present use. I have bought one for myself, but wait your orders as to you. I remember your purchase of a watch in Philadelphia. If she should not have proved good, you can probably sell her. In that case I can get for you here, one made as perfect as human art can make it for about 24. louis. I have had such a one made by the best and most faithful hand in Paris. She has a second hand, but no repeating, no day of the month, nor other useless thing to impede and injure the movements which are necessary. For 12. louis more you can have in the same cover, but on the backside, and absolutely unconnected with the movements of the watch, a pedometer which shall render you an exact account of the distances you walk. Your pleasure hereon shall be awaited.
Houdon is returned. He called on me the other day to remonstrate against the inscription proposed for Genl. W’s statue. He  says it is too long to be put on the pedestal. I told him I was not at liberty to permit any alteration, but I would represent his objection to a friend who could judge of it’s validity, and whether a change could be authorized. This has been the subject of conversations here, and various devices and inscriptions have been suggested. The one which has appeared best to me may be translated as follows: ‘Behold, Reader, the form of George Washington. For his worth, ask History: that will tell it, when this stone shall have yeilded to the decays of time. His country erects this monument: Houdon makes it.’ This for one side. On the 2d. represent the evacuation of Boston with the motto ‘hostibus primum fugatis.’ On the 3d. the capture of the Hessians with ‘hostibus iterum devictis.’ On the 4th. the surrender of York, with ‘hostibus ultimum debellatis.’ This is seising the three most brilliant actions of his military life. By giving out here a wish of receiving mottos for this statue, we might have thousands offered, of which still better might be chosen. The artist made the same objection of length to the inscription for the bust of the M. de la fayette. An alteration of that might come in time still, if an alteration was wished. However I am not certain that it is desireable in either case. The state of Georgia has given 20,000 acres of land to the Count d’Estaing. This gift is considered here as very honourable to him, and it has gratified him much. I am persuaded that a gift of lands by the state of Virginia to the Marquis de la fayette would give a good opinion here of our character, and would reflect honour on the Marquis. Nor am I sure that the day will not come when it might be an useful asylum to him. The time of life at which he visited America was too well adapted to receive good and lasting impressions to permit him ever to accommodate himself to the principles of monarchical government; and it will need all his own prudence and that of his friends to make this country a safe residence for him. How glorious, how comfortable in reflection will it be to have prepared a refuge for him in case of a reverse. In the mean time he could settle it with tenants from the freest part of this country, Bretagny. I have never suggested the smallest idea of this kind to him: because the execution of it should convey the first notice. If the state has not a right to give him lands with their own officers, they could buy up at cheap prices the shares of others.—I am not certain however whether in the public or private opinion, a similar gift to Count Rochambeau could be dispensed with. If the state could give to both, it would be better: but in any event I think they  should to the Marquis. C. Rochambeau too has really deserved more attention than he has received. Why not set up his bust, that of Gates, Greene, Franklin in your new Capitol? à propos of the Capitol, do my dear friend exert yourself to get the plan begun or set aside, and that adopted which was drawn here. It was taken from a model which has been the admiration of 16. centuries, which has been the object of as many pilgrimages as the tomb of Mahomet; which will give unrivalled honour to our state, and furnish a model whereon to form the taste of our young men. It will cost much less too than the one begun, because it does not cover one half the Area. Ask if you please, a sight of my letter of Jan. 26. to Messrs. Buchanan and Hay, which will spare me the repeating it’s substance here.
Every thing is quiet in Europe. I recollect but one new invention in the arts which is worth mentioning. It is a mixture of the arts of engraving and printing, rendering both cheaper. Write or draw any thing on a plate of brass with the ink of the inventor, and in half an hour he gives you copies of it so perfectly like the original that they could not be suspected to be copies. His types for printing a whole page are all in one solid peice. An author therefore only prints a few copies of his work from time to time as they are called for. This saves the loss of printing more copies than may possibly be sold, and prevents an edition from being ever exhausted.
I am with a lively esteem Dear Sir your sincere friend & servant,

Th: Jefferson


P.S. Could you procure and send me an hundred or two nuts of the Paccan? They would enable me to oblige some characters here whom I should be much gratified to oblige. They should come packed in sand. The seeds of the sugar maple too would be a great present.

